Title: Thomas Jefferson to George Divers, 14 June 1817
From: Jefferson, Thomas
To: Divers, George


          
            Dear Sir
            Monticello
June 14. 17.
          
          In the present state of your health, I am very unwilling that any trouble which can be avoided should be thrown on you on my part; and to lessen this as much as possible is the object of the present letter. my bill in Chancery on the subject of the Canal would regularly require your answer in due form, on oath Etc. which would oblige you to call on a lawyer to draw it, a justice of the peace to administer the oath Etc. I desire nothing of this. if you will have the goodness then, with the interrogatories of the bill before you to write me a letter giving answers to these interrogatories, without form, affidavit or other ceremony, I will subscribe to the letter an admission that it shall be taken as your answer, and, as such, made a part of the record, as your formal answer would have been. lest you should not have the bill in your possesion I send you a copy of the interrogatories. some of these are not within your knolege, as being intended for others of the Directors, or to be matter of examination by witnesses. where this is the case, you can say that the circumstance is not within your knolege. I wish to bring this matter to an early close, because the condition of the locks will shortly require entire renovation, or the navigation will be suspended. but before any thing new can be done, it is indispensable that each party should know their legal rights, for which purpose it is that a decree of the Chancery has been applied for. I meant this process as merely friendly; as what was as much desired by the Directors as by myself, in which there is no wish any where to stand on formalities or to practise delays. ever & affectionately your’s.
          Th: Jefferson
        